Exhibit 10.39(c)



 

AMENDMENT 3 TO EMB-135 FINANCING

LETTER OF AGREEMENT

This Amendment 3 to EMB-135 Financing Letter of Agreement ("Amendment 3") is
dated October 27, 2000, and is an agreement among Continental Express, Inc.
("Coex" or [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]), with its principal place of business at 1600 Smith Street, Houston,
Texas; Continental Airlines, Inc. ("Continental" or [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]), with its principal place of
business at 1600 Smith Street, Houston, Texas; and EMBRAER-Empresa Brasileira de
AeronAutica S.A. ("Embraer"), with its principal place of business at Sao Jose
dos Campos, SAo Paulo, Brazil, as it relates to the EMB-135 Financing Letter of
Agreement dated March 23, 2000 executed by Coex, Continental and Embraer
("EMB-135 Financing LOA").

Coex and Continental have entered into [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Section 3 of the EMB-135 Financing LOA opposite the caption [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be amended to
replace "October 16, 2000" with "November 15, 2000" in each instance in which it
appears in the two paragraphs under such caption.

2. Section 7 of the EMB-135 Financing LOA shall be amended as follows:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. All capitalized terms used herein and not otherwise defined in this Amendment
3 shall have the meaning provided for in the EMB-135 Financing LOA. Furthermore
all other terms and conditions contained in the EMB-135 Financing LOA not
specifically referred to herein shall remain in full force and effect and in the
event of any conflict between the terms of this Amendment 3 and the EMB-135
Financing LOA the terms of this Amendment 3 shall control.

[INTENTIONALLY LEFT BLANK]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 3 to be duly
executed and delivered by their proper and authorized officers and to be
effective as of the day and year first above written.

CONTINENTAL EXPRESS, INC.

CONTINENTAL AIRLINES, INC.

By: /s/ Fred Cromer

By: /s/ Gerald Laderman

Name: Fred Cromer

Name: Gerald Laderman

Title: VP Finance & CFO

Title: Senior Vice President Finance

Witness: /s/ Amy K. Sedano

Witness: /s/ Amy K. Sedano

Name: Amy K. Sedano

Name: Amy K. Sedano

EMBRAER - EMPRESA BRASILEIRA DE AERONAUTICA S.A.

 

By: /s/ Frederico Fleury Curado

By: /s/ Flavio Rimoli

Name: Frederico Fleury Curado

Name: Flavio Rimoli

Title: Executive Vice President

Airline Market

Title: Director of Contracts

Witness: /s/ Brasil Areco

Witness: /s/ Carlos Maria Dutra

Name: Brasil Areco

Name: Carlos Maria Dutra

 